UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month ofAugust 2007 Commission File No.: 000-52073 SXC HEALTH SOLUTIONS CORP. (Translation of the registrant’s name into English) 2441 Warrenville Road, Suite 610 Lisle, IL 60532-3246 U.S.A. (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-Fo Form 40- Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox FURNISHED HEREWITH Exhibit Description 99.1 News release dated August 2, 2007 - SXC HEALTH SOLUTIONS ANNOUNCES 2 FINANCIAL RESULTS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SXC HEALTH SOLUTIONS CORP. Date:August 2, 2007 /s/ Jeffrey Park Jeffrey Park, Chief Financial Officer
